Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Melissa L. Kleine Registration No.: 78,928 on 07/06/2022.
	
This application has been amended as follows:
Claims 7-9 and 15 are amended.
Pending claims have been amended as follows:
7.	(Currently Amended) The downhole measurement tool assembly according to claim 1, wherein the downhole measurement tool assembly further comprises at least one more antenna that is dedicated to and configured for allowing the wireless communication of the stored measurement data between the downhole measurement tool assembly and the external read-out system.

8.	(Currently Amended) The downhole measurement tool assembly according to claim 7, wherein the antenna and the at least one more antenna are distributed around a circumference of the downhole measurement tool assembly.

9.	(Currently Amended) The downhole measurement tool assembly according to claim 7, wherein the antenna and the at least one more antenna are distributed over a length of the downhole measurement tool assembly.

15.	(Currently Amended) The downhole measurement tool assembly according to claim 8, wherein the antenna and the at least one more antenna are distributed over a length of the downhole measurement tool assembly.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a downhole measurement tool assembly for measuring at least one quantity in a wellbore, wherein the downhole measurement tool assembly comprises: an antenna that is dedicated to and configured for allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system while both the external read-out system and the downhole measurement tool assembly reside at the Earth’s surface out of the wellbore, wherein the antenna is mounted at an external side of the pressure housing such that it is exposed to direct pressure in the wellbore when residing in the wellbore.
	US2006/0290529A1 to Flanagan discloses a downhole measurement tool assembly (fig 1:8) for measuring at least one quantity in a wellbore, wherein the downhole measurement tool assembly comprises: at least one sensor (fig 1:26; fig 2A:32; par[0037]) mounted in the downhole measurement tool assembly for measuring the at least one quantity in the wellbore (par[0037]), wherein the downhole measurement tool assembly further comprises: a memory (fig 1:24; fig 2B:56; par[0034], [0043], [0045]) coupled to the at least one sensor for storing values of the at least one quantity to obtain stored measurement data for later read-out (par[0034]); an antenna (fig 10:122; par[0039], [0044], [0047]); a transceiver (fig 2A:36, 48, 76; par[0037], [0043]) being coupled to the antenna for controlling the communication via the antenna (par[0037], [0046]).
Flanagan does not explicitly disclose  a downhole measurement tool assembly for measuring at least one quantity in a wellbore, wherein the downhole measurement tool assembly comprises: an antenna that is dedicated to and configured for allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system while both the external read-out system and the downhole measurement tool assembly reside at the Earth’s surface out of the wellbore, wherein the antenna is mounted at an external side of the pressure housing such that it is exposed to direct pressure in the wellbore when residing in the wellbore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685